DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s reply filed on January 25, 2021. 
Claims 1-5 are still pending. 
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues “The Office acknowledges that Asai does not disclose "successively acquire a plurality of radiographs while changing at least a binning number" as recited in Claim 1”. However, as stated in the previous Office Action, Asai discloses successively acquire a plurality of radiographs while changing the bin number in [0041] and Fig. 2. 
Applicant further argues Tanaka fails to disclose “"a plurality of offset images respectively for the plurality of radiographs in which a binning number in resetting the radiation detecting elements before acquiring the plurality of offset images and binning numbers in acquiring the plurality of offset images are equal respectively to a binning number in resetting the radiation detecting elements before acquiring the plurality of radiographs and binning numbers in acquiring the plurality of radiographs." Applicant argues that Tanaka teaches that the bin numbers of each radiograph and offset image is different in claim 1 and [0006]. However, Tanaka teaches the radiographs and offset images having the same bin number in Fig. 5, S3 and in [0046]. Applicant argues Tanaka fails to teach acquiring offset images respectively for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 5, Applicant argues that “none of the cited reference teaches or suggests that the image quality can be improved by limitation of claim 5” and further argues that “The Office appears to glean this limitation solely from the present application rather than the cited references”. However, Takenka teaches acquiring and reading radiographs at different voltages to improve the signal to noise ratio in [0048] and Asai discloses adjusting the binning number in Fig. 2. Therefore, it would have been obvious to optimize the voltages based on the binning number in order to improve image quality by removing noise. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (U.S. 2016/0358330) in view of Tanaka (U.S. 2015/0070529).
Regarding claim 1:
Asai discloses a radiographic imaging system comprising: 
a plurality of radiation detecting elements ([0027], photodetector array) that is two-dimensionally arrayed ([0027], photodetector array); and 
an image acquiring circuit ([0029], image processing unit) that acquires an image ([0029], image processing) by causing the radiation detecting elements to accumulate and release charges and reading the released charges ([0029], data output from detector is used to reconstruct images), wherein 
the radiographic imaging system comprises a hardware processor (Fig. 1, 1) that performs:
 a radiograph acquiring process of controlling the image acquiring circuit to successively acquire a plurality of radiographs ([0041], multiple images) while changing at least a binning number (Fig. 2, binning is changed);
 an offset image acquiring process of controlling the image acquiring circuit to acquire a plurality of offset images ([0041], multiple images and offset images taken) respectively for the plurality of radiographs ([0041], multiple images and offset images taken); and 

However, Asai fails to disclose acquire a plurality of offset images respectively for the plurality of radiographs in which a binning number in resetting the radiation detecting elements before acquiring the plurality of offset images and binning numbers in acquiring the plurality of offset images are equal respectively to a binning number in resetting the radiation detecting elements before acquiring the plurality of radiographs and binning numbers in acquiring the plurality of radiographs.
Tanaka teaches an image acquiring circuit ([0031], imaging device) that acquires an image by causing the radiation detecting elements to accumulate and release charges and reading the released charges ([0031], charges are accumulated and read ),
acquire a plurality of offset images respectively for the plurality of radiographs in which a binning number ([0037], number of pixels) in resetting the radiation detecting elements before acquiring the plurality of offset images ([0037], number of pixels) and binning numbers in acquiring the plurality of offset images ([0037], number of pixels) are equal (Fig. 5, S3, number of pixels equal) respectively to a binning number ([0037], number of pixels) in resetting the radiation detecting elements before acquiring the plurality of radiographs and binning numbers ([0037], number of pixels) in acquiring the plurality of radiographs (Fig. 5, S3, number of pixels equal).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging apparatus of Asai with the binning technique taught by Tanaka in .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (U.S. 2016/0358330) in view of Tanaka (U.S. 2015/0070529) as applied to claim 1 above, and further in view of Ohguri (U.S. 2014/0252243).
Regarding claim 2:
The combination of Asai and Tanaka discloses the radiographic imaging system according to claim 1.
However, the combination of Asai and Tanaka fails to disclose wherein in the offset image acquiring process, the hardware processor acquires the plurality of offset images respectively for the plurality of radiographs in which charge accumulation times of the radiation detecting elements in acquiring the plurality of offset images are equal respectively to charge accumulation times of the radiation detecting elements in acquiring the plurality of radiographs.
Ohguri teaches wherein in the offset image acquiring process, the hardware processor (Fig. 1, 105) acquires the plurality of offset images respectively for the plurality of radiographs in which charge accumulation times ([0070], dark current accumulation) of the radiation detecting elements in acquiring the plurality of offset images are equal) respectively to charge accumulation times ([0070], electric charge accumulation) of the radiation detecting elements in acquiring the plurality of radiographs ([0070], dark current accumulation time is the same as electric charge accumulation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Asai and Tanaka with the accumulation timing taught by Ohguri in order to increase the quality of X-ray images by removing noise in images. (Ohguri; .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asai (U.S. 2016/0358330) in view of Tanaka (U.S. 2015/0070529) as applied to claim 1 above, and further in view of Jung (U.S. 2014/0252243).
Regarding claim 3:
The combination of Asai and Tanaka discloses the radiographic imaging system according to claim 1.
However, the combination of Asai and Tanaka fails to disclose wherein the image acquiring circuit includes a switch that causes the radiation detecting elements to release the charge in response to being turned into an on-state, and in the offset image acquiring process, the hardware processor acquires the plurality of offset images respectively for the plurality of radiographs in which at least one of a reset scan cycle, an on-time of the switch in the reset scan cycle, a reading scan cycle, and an on-time of the switch in the reading scan cycle in acquiring the plurality of offset images is equal respectively to a reset scan cycle, an on-time of the switch in the reset scan cycle, a reading scan cycle, and an on-time of the switch in the reading scan cycle in acquiring the plurality of radiographs.
Jung teaches wherein the image acquiring circuit includes a switch (Fig. 2, Tr) that causes the radiation detecting elements to release the charge in response to being turned into an on-state ([0046], switch device releases charge), and 
in the offset image acquiring process, the hardware processor acquires the plurality of offset images respectively for the plurality of radiographs in which at least one of a reset scan cycle, an on-time of the switch in the reset scan cycle, a reading scan cycle (Fig. 9, offset image 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Asai and Tanaka with the timing taught by Jung in order to increase the quality of X-ray images by removing artifacts (Jung; [0126]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Asai (U.S. 2016/0358330) in view of Tanaka (U.S. 2015/0070529) as applied to claim 1 above, and further in view of Tanenaka (U.S. 2009/0121143).
Regarding claim 4:
The combination of Asai and Tanaka discloses The radiographic imaging system according to claim 1, further comprising: a radiation irradiating apparatus (Asai; Fig. 1,  2) that irradiates the radiation detecting elements (Asai; Fig. 1, 1).
However, the combination of Asai and Tanaka fails to disclose a radiation irradiating apparatus that irradiates the radiation detecting elements with radiations at different tube voltages multiple times, wherein in the radiograph acquiring process, the hardware processor acquires the plurality of radiographs corresponding to the radiations at the different tube voltages.
Tanenaka a radiation irradiating apparatus ([0048], X-ray tube voltages) that irradiates the radiation detecting elements with radiations at different tube voltages multiple times ([0048], different X-ray tube voltages), wherein in the radiograph acquiring process, the hardware 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Asai and Tanaka with the voltages taught by Tanenaka in order to increase the quality of X-ray images by removing noise (Tanenaka; [0048]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Asai, Tanaka, and Tanenaka discloses The radiographic imaging system according to claim 4, wherein in the radiograph acquiring process, the hardware processor controls the image acquiring circuit to read a radiograph taken with a radiation at a tube voltage and radiograph a different voltage (Tanenaka; [0048]) but fails to explicitly disclose to read radiograph with a radiation at a low tube voltage at a greater binning number than a radiograph taken with a radiation at a high tube voltage. 
It would have been obvious to one of an ordinary skill in the before the effective filing date to optimize the binning and voltages of Asai, Tanaka, and Tanenaka in order improve image quality by eliminating noise. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niwa (U.S. 2014/0029721)- Radiation detector that bins pixels for offset image correction. 

Yang (U.S. 2013/0051519)- Radiation device that reconstructs images by binning pixels

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884